  

Exhibit 10.5

 

[image_001.jpg] 



 

Securities Offered Through Euro Pacific Capital, Inc.

 



 

April 20, 2018

 

Precipio, Inc.

Attention: Ilan Danieli

4 Science Park

New Haven, CT 06511

 

Dear Mr. Danieli,

 

The purpose of this letter (this “Agreement”) is to confirm the engagement of
Euro Pacific Capital, Inc., doing business as A.G.P./Alliance Global Partners
(“A.G.P.”) by Precipio, Inc. (the “Company”) to render Financial Services (as
defined below) to the Company.

 

1. Services. During the term of this Agreement, A.G.P. shall, on a non-exclusive
basis, provide advice to, and consult with, the Company concerning business and
financial planning, corporate organization and structure, and the Company’s
offer or sale of securities in any previous or subsequent private and public
equity or debt financing, and such other, similar matters as the parties may
mutually agree (collectively, the “Financial Services”). The Financial Services
shall be provided to the Company in such form, manner and place as the parties
mutually agree. Examples of such financial services may include, without
limitation:

 

i.providing introductions to or strategic advice with respect to potential
investors or other sources of capital to finance the Company’s business
objectives;

 

ii.providing other general corporate finance or strategic financial consultancy
services as required by the Company;

 

iii.providing consultancy services in connection with capital raising,
recapitalization, or restructuring by the Company, including, raising capital by
means of senior secured debt, unsecured or subordinated debt, preferred stock or
common equity;

 

iv.serving as placement agent or underwriter for the Company;

 

v.providing bridge lender introductions and advisory

 

vi.additional services incidental to the above, as directed by the Company.

 

 



 

590 Madison Avenue, 36th Floor, New York, NY 10022, 212-624-20601 

Offering Securities through Euro Pacific Capital, Inc. 

Member FINRA, SIPC

1

 

 

vii.assistance with a bridge loan of up to $2 million

  

2.  Term. The term of this Agreement shall commence on the date of this
Agreement and continue for a period of thirty calendar days, unless sooner
terminated by the Company as provided herein.

 

3.  Compensation. In consideration of A.G.P.’s entering into this Agreement and
as compensation, in full, for the Financial Services, including A.G.P.’s
assistance with a bridge loan of approximately $2 million (the “Bridge Loan”),
the Company shall pay $116,000 to A.G.P. This payment shall be by wire-transfer
to the account indicated on A.G.P.’s signature page of this letter. As
additional compensation for A.G.P.’s services, the Company shall issue to A.G.P.
or its designees, a warrant to purchase 232,000 shares of common stock, par
value $0.01per share, of the Company (the “Advisory Warrant”). The Advisory
Warrant will be exercisable at any time and from time to time, in whole or in
part, during the four-year period commencing six months from the effective date
of this agreement, at a price per share equal to $0.75. The Advisory Warrant
will provide for registration rights (including a onetime demand registration
right and unlimited piggyback rights) and customary anti-dilution provisions
(for stock dividends and splits and recapitalizations only) consistent with
FINRA Rule 5110, and further, the number of shares underlying the Advisory
Warrant shall be reduced if necessary to comply with FINRA rules or regulations.

 

4.  Termination. This Agreement may be terminated by the Company at any time
upon written notice to A.G.P. Upon the termination of this agreement, no further
payments will be due or payable to A.G.P. Global Partners.

 

5.  Amendment. No amendment to this Agreement shall be valid unless such
amendment is in writing and is signed by authorized representatives of all the
parties to this Agreement.

 

6.  Waiver. Any of the terms and conditions of this Agreement may be waived at
any time and from time to time in writing by the party entitled to the benefit
thereof, but a waiver in one instance shall not be deemed to constitute a waiver
in any other instance. A failure to enforce any provision of this Agreement
shall not operate as a waiver of this provision or of any other provision
hereof.

 

7.  Severability. In the event that any provision of this Agreement shall be
held to be invalid, illegal, or unenforceable in any circumstances, the
remaining provisions shall nevertheless remain in full force and effect and
shall be construed as if the unenforceable portion or portions were deleted.

 

 



 

590 Madison Avenue, 36th Floor, New York, NY 10022, 212-624-20601 

Offering Securities through Euro Pacific Capital, Inc. 

Member FINRA, SIPC

2

 

 

8.  Governing Law and Arbitration. The validity, interpretation and construction
of this Agreement and each part thereof will be governed by the laws of the
State of New York, without giving effect to its conflict of law principles or
rules that would defer to the laws of another jurisdiction. If a dispute or
claim shall arise with respect to any of the terms or provisions of this
Agreement, or with respect to the performance by any of the parties under this
Agreement, including but not limited to securities activity and financing
advice, then the parties agree to submit the dispute to binding and
non-appealable arbitration in a venue located in New York, New York, in
accordance with the Code of Arbitration Procedure published by FINRA Dispute
Resolution. The determination of the arbitrator shall be conclusive, final and
binding on the parties. The prevailing party shall be reimbursed by the
nonprevailing party for all reasonable attorney’s fees and costs (including all
arbitration costs) incurred by the prevailing party in resolving such dispute.
Any award rendered in arbitration may be enforced in any court of competent
jurisdiction.

 

9.  Counterparts; Facsimile. This agreement may be executed in any number of
counterparts, each of which may be deemed an original and all of which together
will constitute one and the same instrument. A pdf or facsimile signature of any
party shall be considered to have the same binding legal effect as an original
signature.

 

10.  Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the Financial Services, and supersedes any and all prior
or contemporaneous written or oral agreements relating to any Financial
Services. Neither party is relying on any agreement, representation, warranty,
or other understanding not expressly stated herein with respect to the Financial
Services.

 

 

 

590 Madison Avenue, 36th Floor, New York, NY 10022, 212-624-20601 

Offering Securities through Euro Pacific Capital, Inc. 

Member FINRA, SIPC

3

 

  

[image_001.jpg] 



 

Securities Offered Through Euro Pacific Capital, Inc.

  

 



Very truly yours,

  

PRECIPIO, INC.       By:         Name:       Title:    

  

ACCEPTED AND AGREED TO:

  

  A.G.P./ALLIANCE GLOBAL PARTNERS           By:       Name:       Title:  

 

 

  Wire Instructions:

 

 



 

590 Madison Avenue, 36th Floor, New York, NY 10022, 212-624-20601 

Offering Securities through Euro Pacific Capital, Inc. 

Member FINRA, SIPC

4

 

 

 

